Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SENTINEL GROUP FUNDS, INC. National Life Drive Montpelier, Vermont 05604 July 31, 2008 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Division of Investment Management Re: Sentinel Group Funds, Inc. Registration Statement on Form N-14 (File No. 333-152068) Ladies and Gentlemen: We hereby request that the effective date for the above-captioned Registration Statement be accelerated so that it will be declared effective on Thursday, July 31, 2008. Very truly yours, SENTINEL GROUP FUNDS, INC. By: /s/ Lindsay E. Staples Name: Lindsay E. Staples Title: Assistant Secretary NY1 6706128v.1
